Title: To Alexander Hamilton from William Ellery, 3 June 1793
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] June 3, 1793. “When Aaron Usher returned I made all the inquiry I could into the cause of his departure from the American coast, and the sale of his Vessel at Port au Prince. I asked for his protest. He answered he had made none. I told him it would have been proper to have made one at Hispaniola. He said it might; but it would have cost him as much as his vessel was worth. His mate did not return with him, otherwise I should have called upon him and examined him.… Before I received your letter of the 29th. of April Samuel Slocum master of the Sloop Ranger of Bristol arrived here in said Sloop from St. Domingo, and delivered his License, declaring that he had been [driven] from the American coast by adverse and violent winds. I asked him whether he had protested at St. Eustatia the place where he said he first arrived, or at St. Domingo the second place of his arrival. He said he had not, and assigned for reason that one of his owners who was on board the vessel did not direct it to be done, and the owner declared that he did not think it was necessary, as neither the Vessel nor Cargo was insured, and it would have been expensive.… About the same time that Samuel Slocum appeared at my offe. appeared also John Hull late master of the Sloop Wallow of Newport and delivered up his Register and License, declaring that he had been driven by a violent gale of wind from the American coast, and proceeded to the island of St. Thomas where he sold said Sloop. I asked him questions similar to those I had asked Slocum & Usher, and received for answer that he did not know that it was necessary to protest, that his vessel was not insured &c.…”
